Citation Nr: 0407631	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the left knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for DJD of the right 
knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
noncompensable rating for DJD of the left and right knees to 
10 percent, for each knee, effective February 8, 2001.  The 
veteran disagreed with the percentage awarded to both knees 
and filed a notice of disagreement in February 2002.  A 
statement of the case was issued in March 2003, and the 
substantive appeal (VA Form 1-9) was received by VA in 
May 2003.  The current appeal ensued.  

The veteran was scheduled for a Central Office hearing for 
October 10, 2003.  He cancelled his hearing and has not 
requested that it be rescheduled.


REMAND

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

First, the Board will remand these claims to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It 
cannot be said, in this case, that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate 
these claims, what his responsibilities were with respect to 
the claims, and whether VA would assist him in any manner.  
For these reasons, the Board is constrained to remand the 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Second, the Board also concludes VA has a further duty to 
assist the veteran in developing these claims because the 
record shows there are records outstanding from the Social 
Security Administration (SSA).  A copy of a 1990 decision 
from SSA reflects an award of disability benefits, based 
primarily on psychiatric problems, for which the veteran is 
not service-connected, but also noting knee pain.  It is not 
known whether additional records from SSA would be relevant 
to these claims, but VA is required to obtain evidence from 
the Social Security Administration and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Furthermore, another examination is needed.  The veteran and 
his representative contend, in essence, that the veteran's 
bilateral DJD of the knees is more severe than the current 
evaluations reflect.  A review of the record reveals that the 
veteran underwent VA examination of the knees in August 2001.  
The medical examiner documented the clinical findings in 
accordance with a standardized compensation and pension 
medical report form.  Some of the answers to the questions 
were "not applicable."  A copy of the corresponding 
questions or inquiries to which the examiner responded in 
this manner is not record.  This rendered the examination 
report incomplete.  

Based on the foregoing, the August 2001 VA examination report 
was inadequate for rating purposes.  In light of the 
veteran's contentions regarding the severity of his knee 
disability, the interim since the last VA medical 
examination, and the incomplete nature of the August 2001 
examination report, the Board finds that further development 
is warranted in order to rate the current level of severity 
resulting from the service-connected disability.  The 
examination conducted on remand must be fully descriptive in 
order to apply to the rating schedule.  38 C.F.R. §§ 4.1, 4.2 
(2003).  


Accordingly, this case is REMANDED for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  The notice 
must be specific to the claims on appeal.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

3.  The RO should associate with the 
claims file a copy of the compensation 
and pension examination form utilized in 
conjunction with the August 2001 
examination.  

4.  Then, after ensuring that any other 
necessary development is completed, 
schedule the veteran for an appropriate 
VA orthopedic examination to assess the 
severity of his service-connected DJD of 
the left and right knees.  The claims 
folder and a copy of this remand are to 
be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done, to 
include range of motion testing.  The 
examiner should indicate if there is any 
subluxation or lateral instability of 
either knee.  The examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the knees are used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  

5.  Then, after ensuring the examination 
report is complete, readjudicate the 
veteran's claims for entitlement to an 
increased rating for DJD of the left and 
right knees.  If the benefits sought on 
appeal remain denied, prepare a 
supplemental statement of the case and 
send it to the veteran.  Also provide an 
appropriate period of time to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



